Citation Nr: 0535103	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	James P. Hall, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
May 1946.  He died in October 1993.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

In October 2001, the RO expanded the issues to include 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  A 
supplemental statement of the case issued in October 2001 
addressed both theories of entitlement, and on a December 
2001 VA Form 9, her former representative made clear that the 
appellant was pursuing both theories of entitlement.

In March 2003, the Board determined that new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board then deferred a decision on the 
underlying merits of the reopened claim, as well as for the 
issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151, pending the results of an independent medical 
opinion.  The referenced medical opinion was obtained in 
January 2005.  The appellant and her representative have 
reviewed the January 2005 opinion and have presented 
additional evidence and argument.  The case is now before the 
Board again for decision.

In a June 2000 statement, appellant raised the issue of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  Inasmuch as the RO has not yet addressed 
that claim, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in October 1993 from Alzheimer's/Lewy 
body disease.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral varicose veins, evaluated as 60 
percent disabling; and for arthritis of the lumbar spine, 
evaluated as 20 percent disabling.

3.  Neither Alzheimer's disease, Lewy body disease, stomach 
cancer, nor an arrythmia were demonstrated during the 
veteran's active military service or for many years following 
his release from active duty, and none of these disorders is 
shown to otherwise be related to service.

4.  Neither Alzheimer's disease, Lewy body disease, stomach 
cancer, nor a heart arrythmia disorder were caused or 
chronically worsened by the veteran's service-connected 
disabilities.

5.  The veteran's service-connected disabilities did not 
result in debilitation or otherwise hasten his death.

6.  The veteran's use of VA-prescribed Indocin did not cause 
or chronically worsen his stomach cancer.

7.  The veteran was prescribed Lanoxin (Digoxin) at an 
appropriate dosage by VA starting in August 1989; he was 
appropriately monitored for any side effects.

8.  The veteran's development of bradycardia as a result of 
Lanoxin use was a reasonably foreseeable event.

9.  The veteran's development of bradycardia as a result of 
Lanoxin use was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing him hospital care 
and medical treatment.

10.  The proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing him hospital care and medical treatment; nor was 
the veteran's death the proximate result of an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Neither Alzheimer's disease, Lewy body disease, stomach 
cancer, nor arrythmia were incurred in or aggravated during 
the veteran's active military service; none of these 
disorders may be presumed to have been incurred in service; 
and none of these disorders were proximately due to or the 
result of a service-connected disease or disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2005).  

3.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death based on VA 
hospital care and medical treatment have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that she should submit all pertinent evidence in 
her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2002 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  The Board 
notes that effective September 2, 2004, VA promulgated a 
final regulation establishing the criteria for adjudicating 
claims under the provisions of 38 U.S.C.A. § 1151 filed on or 
after October 1, 1997, which is now codified at 38 C.F.R. 
§ 3.361.  Although the appellant has not been provided with 
the text of the new regulations, in all respects material to 
this particular claim, the regulations provide the same 
criteria for substantiating the appellant's DIC claim as 
those criteria explained in the September 2002 
correspondence.
 
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Certain private medical records remain outstanding in this 
case.  For example, while the veteran apparently underwent a 
gastrectomy prior to 1990 at Massachusetts General Hospital 
to treat stomach cancer (following the discovery of gastro 
paresis at New England Deaconess Hospital), records 
associated with the surgery and other treatment of the 
stomach are not on file.  The veteran was seen by Dr. C. 
Boucher in August 1992 for a cardiology consultation, 
although apparently on a one-time basis, and also received 
treatment from Drs. Breen and Mast.  Private medical records 
from the referenced facilities, or from Drs. Boucher, Breen, 
or Mast, are not on file.  The Board points out, however, 
that the appellant has been afforded several opportunities to 
either submit any outstanding private medical records, or to 
authorize VA to obtain such records on her behalf.  The 
September 2002 correspondence specifically informed her of 
what evidence VA would obtain for her, and of what evidence 
she was responsible for submitting in connection with this 
appeal.  She has not authorized VA to obtain any private 
records on her behalf, and what few private medical records 
are on file have been obtained and submitted by the appellant 
herself (most recently, records from the Visiting Nurse 
Association of Greater Lowell).  

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when she has 
information essential to her claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In this case, the appellant has not 
authorized VA to obtain any private medical records in 
connection with her appeal, despite several opportunities.  

The Board also notes that the appellant's former 
representative, in April 2005, argued that VA was required to 
obtain "medical quality-assurance" records from VA medical 
centers, or at least determine whether such records exist.  
The representative cites to a section of a VA adjudication 
manual discussing the propriety of requesting "quality 
assurance investigative reports," as well as several 
statutory provisions allowing access to records and documents 
generated as part of any medical quality assurance program.  
Notably, the representative did not suggest that a "quality 
assurance investigative report" had ever been prepared in 
connection with any treatment of the veteran.  Nor is the 
Board aware of the existence of any such reports for the 
veteran.

In light of the above, the Board finds that VA's duty to 
assist the appellant in obtaining evidence in connection with 
this appeal has been fulfilled.

Following the last supplemental statement of the case in 
October 2001, additional evidence was added to the record.  
Specifically, the report of a January 2005 independent 
medical opinion, private records from the Visiting Nurse 
Association of Greater Lowell, an April 2005 statement by Dr. 
Boucher, and an April 2005 affidavit by the appellant.  With 
respect to the January 2005 opinion, it was secured pursuant 
to the authority of 38 U.S.C.A. § 7109 (West 2002), and the 
Board may consider the opinion in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1323 (Fed. Cir. 2005).  The Board also notes 
that the appellant was provided with a copy of the January 
2005 independent medical opinion in February 2005, and her 
attorney, who first entered his appearance before VA in April 
2005, has also reviewed the January 2005 medical opinion.  
The record shows that they have responded to the opinion by 
submitting additional argument and evidence.

As to the other evidence, it was submitted with a statement, 
signed by the appellant's attorney on her behalf, requesting 
that the Board proceed with the adjudication of her appeal.  
The Board accepts that statement as the appellant's waiver of 
initial RO consideration of the evidence submitted after the 
October 2001 supplemental statement of the case.  See 
38 C.F.R. § 20.1304 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the appellant did not receive any VCAA notice 
prior to the May 2000 rating decision from which the current 
appeal originates.  She was, however, collectively advised in 
the rating action, the July 2000 statement of the case, and 
in supplemental statements of the case of the elements of her 
claims, and why they did not meet the criteria to establish 
service connection or entitlement to DIC benefits based on 
the veteran's death.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the appellant with full VCAA notice prior 
to the May 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran died in October 1993.  His death certificate 
lists Alzheimer's disease as the immediate cause of death; no 
other primary or contributing cause is listed.  

At the time of his death, service connection was in effect 
for bilateral varicose veins, evaluated as 60 percent 
disabling; and for lumbar and sacroiliac joint arthritis, 
evaluated as 20 percent disabling.  His combined disability 
rating was 70 percent.  38 C.F.R. § 4.25 (2005).

Service medical records are silent for any reference to 
Alzheimer's, Lewy body disease, stomach cancer, or any 
arrythmia.

In a May 1947 statement, a service comrade of the veteran 
indicated that he recalled that the veteran was treated in 
service for a stomach condition.

In an April 1947 statement, Dr. P. Wheeler indicated that his 
examination of the veteran was consistent with a gastric 
ulcer.  He recommended diagnostic studies of the stomach.

When examined by VA examination in May 1947, the veteran 
showed no arrhythmia of pulse.  No abnormalities were present 
on cardiovascular, digestive, neurological or mental system 
examinations.  An upper gastrointestinal study was normal.

In an October 1986 statement, Dr. D. King indicated that the 
veteran had a right ankle ulcer secondary to varicose veins 
and post-phlebitic syndrome, and had required intermittent 
medication for bilateral hip pain consistent with arthritis.  
In a February 1987 statement, Dr. King indicated that the 
veteran had advanced post-phlebitic syndrome with massive 
varicose veins and a stasis ulcer over the right calf.  He 
noted that the veteran also had advanced osteoarthritis of 
the cervical spine, with radiculitis and paresthesia of the 
left arm.

On VA examination in February 1987, the veteran reported hot 
flashes in both legs, vibrations in his left arm and fingers, 
and discomfort in his back and hips.  He reported using 
Naprosyn.  His pulse rate was 68 beats, and he was described 
as spry and talkative.  He demonstrated a normal gait, with 
mild decreased arm swing.  The examiner concluded that the 
veteran had a non-inflammatory arthritis of the cervical and 
lumbar spines.  X-ray studies showed extensive osteoarthritic 
changes, calcific peritendinitis of the wrists and hips, as 
well as degenerative disc disease.

On file are VA treatment records for 1987 and 1988 showing 
that in 1988 the veteran's pulse rate ranged from 60 to 80 
beats, with skipping of beats.  He complained of upper 
extremity numbness and leg pain.  He was alert but his speech 
was tangential.  An October 1988 entry records his assertion 
that he underwent an upper gastrointestinal series for a 
several-month history of eating problems.  The study revealed 
gastroparesis.  The etiology of the gastroparesis was 
unknown.  The veteran's prescription for Indocin was to be 
stopped.  

In a June 1989 letter to Dr. R.W. (a VA physician).  Dr. W. 
Mast indicated that the veteran was doing well following 
gastric resection for carcinoma in situ.  He indicated that 
the veteran was experiencing an increase in palpitations, 
with electrocardiogram (EKG) evidence of atrial flutter.  He 
explained that as an initial step, he was placing the veteran 
on Digoxin (brand name Lanoxin) 0.125 milligrams daily, and 
had asked the veteran to follow up with Dr. R.W.

VA treatment records for 1989 to 1991 contain an August 1989 
entry by Dr. R.W. indicating that Dr. Mast had discovered an 
irregular heartbeat in the veteran.  Dr. R.W. authorized a 
prescription of Lanoxin for the veteran at a daily strength 
of 0.25 milligrams.  Dr. R.W. noted that the veteran had a 
history of gastric cancer.  

Medicine clinic entries for December 1990 to March 1991 note 
the absence of any complaints by the veteran.  In September 
1991, the veteran presented with complaints of gradually 
impaired memory and cognitive functioning over the prior two 
years.  He indicated that the problems began just before his 
gastrectomy, and explained that the symptoms waxed and waned 
on a day-to-day basis.  The entry noted historically that the 
veteran developed atrial fibrillation following the 
gastrectomy, and used Lanoxin as a result.  His pulse rate 
was 70 beats.  Following cognitive testing, he was diagnosed 
with moderately advanced dementia (probably Alzheimer's).  
Later entries for 1991 show that he was recommended for 
thyroid hormone and vitamin B12 replacement therapy.

On file is a copy of an EKG performed by Dr. Mast in August 
1992.  The study showed atrial fibrillation and marked 
bradycardia.

VA treatment records for 1992 and 1993 show that on August 7, 
1992, the appellant contacted the veteran's treating VA 
medical facility and advised that the veteran should have 
been prescribed Lanoxin at the 0.125 milligram strength, 
rather than the 0.25 milligram strength.  She indicated that 
he recently exhibited a heart rate of 44 beats, and was told 
that his memory impairment could be related to the Lanoxin 
usage and a low heart rate.  

In August 1992, the appellant called and reported that the 
veteran was no longer using Lanoxin because of recent 
symptoms including lethargy and bradycardia.  She indicated 
that there had been no change in his pulse rate since the 
cessation of the drug.  She explained that the veteran had 
not experienced any similar symptoms over the past three 
years.

The medical records show that in March 1993, the veteran was 
hospitalized at a VA facility for respite care.  Admission 
notes show that his pulse rate ranged  from 56 to 64 beats, 
and that the pulse was irregular.  His pulse continued to be 
irregular throughout the admission.  The notes indicate 
historically that he stopped using Lanoxin in August 1992, 
following which his heart beat became irregular.  The notes 
also indicate that the veteran first began experiencing 
memory problems in 1986 or 1987, with a progression in 
severity occurring in 1988 associated with stomach surgery.  
The veteran's symptoms in 1993 included confusion, agitation, 
and hallucinations.  The hospital records show that he was 
converted to long term care shortly after his admission, 
during which time he was determined to have dementia of 
Alzheimer's type.  Entries for April 1993 show that he 
demonstrated an elevated blood pressure, leg edema, lethargy, 
and confusion.  He was recommended for evaluation of atrial 
fibrillation, but noted to be intolerant of Lanoxin.  In May 
1993, he experienced difficulty with consuming food and 
liquids.  He became dehydrated.

In July 1993, the veteran experienced an elevated temperature 
as well as a pulse rate reaching 144 beats, and went into 
ventricular tachycardia.  He was cardioverted.  Other entries 
in July 1993 document additional episodes of syncope 
attributed to recurrence of ventricular tachycardia versus 
acute arrythmia.  He was placed on Quinaglute for arrythmia.  
In August 1993, he developed problems with malabsorption.  In 
September 1993, he developed urinary tract infections, and 
was noted to have impaired mastication.  He was several 
pounds below his target body weight, and his care was 
described as palliative at that point.

By the middle of October 1993, the veteran was experiencing 
poor food intake with nutritional compromise secondary to 
progressing Alzheimer's disease.  In the latter part of 
October, he became increasingly drowsy with continued poor 
food intake, and was felt to be declining rapidly in the last 
stages of Alzheimer's disease.

The veteran died in October 1993.

An autopsy report indicates historically that that the 
veteran was admitted in March 1993 with a six to seven year 
history of progressive memory loss and confusion.  He was 
noted to have received thyroid hormone and vitamin B12 
replacement therapy, with no improvement in cognition.  He 
was eventually diagnosed with Alzheimer's disease.  The 
report notes that while hospitalized, he experienced rapid 
progression of Alzheimer's disease, complicated by frequent 
urinary tract infections, and became increasingly weak and 
unable to take nutrition.

The autopsy report notes that examination of the brain in 
particular revealed non-occlusive minimal atherosclerosis; 
moderate global atrophy, with severe atrophy in the frontal 
lobe, temporal lobe, interhemispheric gyri, and occipital 
lobe; marked venous congestion; and changes of Alzheimer's 
type, as well as occasional argyrophilic cortical type Lewy 
bodies.  The final anatomical diagnoses included dementia, 
Alzheimer's type; Lewy body disease; cerebral 
arteriosclerosis; and status post partial gastrectomy and 
gastrojejunostomy for cancer of the stomach.  The final 
anatomical diagnoses also included bronchopneumonia, acute 
tracheobronchitis, hypertrophy of the left heart ventricle, 
focal interstitial fibrosis and scarring of the left heart 
ventricle, anomalous coronary arteries, 
arterionephrosclerosis, benign adenomatous hyperplasia of the 
prostate, urinary cystitis, and multiple thyroid adenomas.

On file are private medical records from the Visiting Nurse 
Association of Greater Lowell for the period from June 1992 
to March 1993.  The records show that in June 1992 the 
veteran's pulse rate was 48 beats and considered bradycardic.  
He was forgetful, but exhibited no neurological deficits.  He 
had slight lower extremity edema.  In July 1992, his pulse 
rate was 40 beats, and he was described as having chronic 
bradycardia.  Other physical findings were the same as in 
June 1992.  An entry for August 17, 1992, shows that his 
pulse rate was 60 beats.  He was confused and demonstrated 
neurological deficits as well as lower extremity edema.  The 
entry notes that he no longer used Lanoxin.  In September 
1992, and later entries, his pulse rate ranged from 66 to 88 
beats, and was unsteady.  He continued to experience 
confusion, and in January 1993 reported tremors.  The records 
show that the appellant would check the veteran's pulse.

In June 2000, the appellant submitted information from a 
website concerning Lanoxin.  The article indicates that the 
drug is primarily used for the treatment of atrial 
fibrillation, and is also used for atrial flutter and 
tachycardia.  The article advised caution in the elderly with 
respect to using more than 0.125 milligrams of the drug in a 
day.  The article indicates that Lanoxin is safer during the 
later stages of therapy, and that side effects can include 
fatigue and weakness.

She also submitted an excerpt from an informational pamphlet 
on Lanoxin, which indicates that the drug is classified as a 
cardiac glycoside.  Portions highlighted by the appellant 
indicate that, for heart failure accompanying acute 
glomerulonephritis, careful monitoring is essential.  Another 
portion indicates that Lanoxin may worsen the outflow 
obstruction in patients with idiopathic hypertrophic 
subaortic stenosis, and that unless cardiac failure is 
severe, it is doubtful whether Lanoxin should be employed.  
Another highlighted portion indicates that slowing of the 
heart rate by Lanoxin in some patients may further decrease 
cardiac output, and that excessive slowing of the pulse is a 
clinical sign of Lanoxin overdosage.

Also submitted in June 2000 was an article printed from a 
website.  The article indicates that the main features of 
Lewy body disease are the development of dementia and 
features of Parkinson's disease.  The article indicates that, 
clinically, the disorder could present as dementia and result 
in an initial diagnosis of Alzheimer's disease or vascular 
dementia.  The article indicates that the course of Lewy body 
disease is relentless and progressive, that it results in 
dementia and immobility.  Death is usually from an 
intercurrent illness.

The appellant additionally submitted an article printed from 
a website concerning the prescription drug Indocin.  The 
article notes that Indocin is an "excluded" form of 
treatment for osteoarthritis, and has been shown to cause 
gastrointestinal complications in some cases.  The article 
notes that the proper dosage should not exceed 200 milligrams 
per day, and that the elderly are advised to start with one 
25 milligram dose taken 2 to 3 times each day, increasing the 
dose as needed.  The article notes that the drug may induce 
toxicity if used with Lanoxin.

At her January 2001 hearing before the RO, the appellant 
testified that Dr. Mast had prescribed Lanoxin at the 0.125 
milligram strength, but that when Dr. R.W. assumed 
responsibility for the veteran's care, he increased the daily 
dosage of Lanoxin to 0.25 milligrams.  She indicated that in 
the ensuing three years, neither she nor the veteran realized 
that the dosage had been increased.  She contended that Dr. 
R.W. did not monitor the veteran's condition during this 
time.  She testified that after the veteran started to 
experience memory loss, Dr. Mast discovered that the 
veteran's heart rate had fallen to 40 beats.  He informed 
them that the memory problems could be due to the slowed 
heart beat, but would not state this opinion in writing.  The 
appellant suggested that Dr. Mast remains unaware to this day 
of Alzheimer's disease diagnosis.  She testified that the 
veteran was eventually hospitalized for symptoms initially 
felt to represent Alzheimer's disease, but which were really 
representative of Lewy body disease.  She argued that the 
veteran's death was related to his slowed heartbeat, because 
his bodily systems also slowed at the time, and hastened his 
death.  She also argued that his varicose vein disorder 
played a role in the death because it impaired his blood 
circulation, and because she had read that Lewy body disease 
involves a "shut down of the veins."  She indicated that no 
physician has offered an opinion supportive of her theory.

In a May 2001 statement, a VA physician indicated that he had 
reviewed pertinent medical literature, as well as the 
veteran's medical record.  He concluded that the Lanoxin 
administered to the veteran did not contribute to the death 
from Alzheimer's/Lewy Body disease, and that there was 
otherwise no relationship between the digitalis glycosides 
and Alzheimer's-Lewy Body disease.

In an August 2001 statement, Dr. C. Boucher indicated that he 
had examined the veteran in consultation in August 1992.  The 
veteran had presented at that time with a history of atrial 
fibrillation with an excessively slow heart rate for a number 
of years as a result of Lanoxin therapy.  Dr. Boucher noted 
that during this time the veteran demonstrated progressive 
Alzheimer's disease, from which he eventually died.  Dr. 
Boucher concluded that to the extent that abnormal 
cardiovascular function and performance accelerates 
Alzheimer's disease, it was likely that the slow heart rate 
related to the Lanoxin contributed to the accelerated course 
of the Alzheimer's disease in the veteran.  

The Board in May 2004 requested an independent medical 
opinion in connection with the appellant's claim.  In a 
January 2005 opinion, Dr. J. Woolger responded to the May 
2004 request.  She indicated that after reviewing the 
evidence on file, she believed that the veteran's death had 
not been caused by treatment for service-connected 
disabilities, or by improper medical treatment by VA.  She 
acknowledged that his service-connected disorders included 
lumbar arthritis and varicose veins, and that he died as a 
result of Alzheimer's disease/Lewy Body disease.  Turning 
first to the claim that service-connected disorders played a 
role in the veteran's death, Dr. Woolger noted that medical 
records for 1987 and thereafter showed that the veteran was 
not reporting any adverse affects from his conservative 
therapy, and that there was no indication that he was using 
an excessive dose of Indocin.  She also noted that there was 
no evidence suggesting that Indocin had ever been associated 
with gastric carcinoma, and that the medical literature 
instead suggests that Indocin may actually inhibit gastric 
cancer cell growth.  She concluded that there was no evidence 
to support the contention that treatment for arthritis caused 
the veteran's stomach cancer.

With respect to the veteran's use of Lanoxin, Dr. Woolger 
noted that Lanoxin was prescribed for his atrial flutter, and 
explained that Lanoxin was an appropriate medication to treat 
the condition.  She explained that Lanoxin treatment is 
usually long term, as in the veteran's case, and that the 
standard dosage is from 0.125 milligrams to 0.5 milligrams 
per day, depending on desired response.  She noted that the 
veteran's dosage fell within this range, and concluded that 
the dosage prescribed was within the appropriate standard of 
care.  Dr. Woolger noted that the veteran was seen by a 
private cardiologist and by VA physicians for three years on 
Lanoxin, without complaining of any side affects due to 
Lanoxin.  She also pointed out the August 1992 VA treatment 
note in which the appellant reported that the veteran had 
used Lanoxin at the same dosage for three years without 
experiencing prior episodes of bradycardia or other adverse 
effects.  She noted the second entry for August 1992 in which 
the appellant reported the absence of any change in heart 
rate following the cessation of Lanoxin.

Dr. Woolger noted the veteran's documented history of cardiac 
arrhythmias, with the later development of bradycardia.  She 
concluded, in light of the appellant's August 1992 
communication as to the veteran's unchanged pulse, that the 
Lanoxin was not responsible for the bradycardia.  She also 
concluded, from her review of the medical records, that the 
veteran did not undergo a rapid progression of Alzheimer's 
disease, but rather underwent a course of progression exactly 
the same as one expected in the typical patient with 
Alzheimer's/Lewy body disease.  She also pointed out that 
there is no support in the medical literature for the 
contention that Lanoxin expedited the Alzheimer's/Lewy body 
disease process.  Dr. Woolger concluded that there was no 
evidence that the veteran's use of Lanoxin contributed to 
death, or that the use of Indocin contributed to the 
development of gastric cancer.

In an April 2005 statement, Dr. Boucher explained that he had 
reviewed certain medical records of the veteran, and believed 
that it was at least as likely as not that the veteran's slow 
heart rate related to the use of Lanoxin contributed to the 
accelerated course of his fatal Alzheimer's disease.  

In an April 2005 affidavit, the appellant stated that she 
never made the communication recorded in August 1992 
treatment notes concerning the veteran's pulse rate, and that 
she could not have made the statement given that she did not 
know how to measure a pulse.

Analysis

I.  Service connection for the cause of the veteran's death

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of a malignant 
tumor or cardiovascular-renal disease during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4). 

The veteran died from Alzheimer's/Lewy body disease.  The 
Board notes that while the death certificate lists only 
Alzheimer's disease, that document was prepared before the 
autopsy.  The autopsy results suggested the presence of Lewy 
body disease, a disorder of the same type as Alzheimer's 
disease, and Dr. Woolger essentially indicated that the 
veteran died from one or the other.
 
The appellant does not contend that the Alzheimer's/Lewy body 
disease originated in service or within one year of his 
discharge therefrom.  Rather, she argues that his service-
connected disorders caused or contributed to his death.  With 
respect to his service-connected arthritis, her theory of 
entitlement is as follows:  The veteran's use of Indocin led 
to the development of stomach cancer, leading to the need for 
a gastrectomy, resulting in the development of arrhythmia, 
leading to the Lanoxin prescription which resulted in 
bradycardia, leading to the acceleration of the veteran's 
fatal Alzheimer's/Lewy body disease.  As to the varicose vein 
disorder, she appears to argue that because the disorder 
affects circulation, and because she believes that Lewy body 
disorder also affects the veins, varicose veins must have 
somehow caused or worsened the disorder that led to death.

The Board initially notes that service medical records are 
negative for any evidence of Alzheimer's/Lewy body disease, 
stomach cancer, or any arrythmia.  There is no evidence of 
any of these disorders until decades after service.  An upper 
gastrointestinal series in May 1947 was negative for any 
abnormalities, despite earlier suggestions of a stomach 
condition in the veteran.  Nor is there any medical evidence 
suggesting a link between Alzheimer's/Lewy body disease, 
stomach cancer, or a heart arrythmia disorder and service.

The medical records show that the veteran was using Indocin 
until October 1988, when he reported the recent finding of 
gastroparesis.  The treatment records do not suggest that the 
Indocin was responsible for gastroparesis, instead noting 
that the etiology was unclear.  The records do not address 
the etiology of his stomach cancer.  Dr. Boucher's opinions 
also fail to address the etiology of the veteran's stomach 
cancer.  The appellant in an October 2000 statement indicated 
that a Dr. Breen told her that the use of Indocin exacerbated 
the stomach cancer.  The Board points out, however, that as a 
lay person, her account of what Dr. Breen purportedly said, 
filtered through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The only medical opinion to address whether the veteran's use 
of Indocin is related in any manner to the development of 
stomach cancer (and the resulting gastrectomy), namely that 
of Dr. Woolger, is against the claim.  She specifically noted 
that the medical literature did not support the existence of 
such a connection.  The webpage article submitted by the 
appellant only provides a dosage suggestion for elderly 
patients.  Dr. Woolger found no evidence suggesting that the 
veteran's dosage of Indocin was either outside the 
appropriate dosage, or otherwise causing any side affects.

In short, the only opinion suggesting a relationship between 
the veteran's service-connected arthritis and his stomach 
cancer is that of the appellant and her representative.  
However, as both are laypersons, their opinions do not 
constitute competent evidence with respect to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  
.
With respect to the veteran's varicose veins, the record is 
devoid of any medical opinion supportive of the appellant's 
claim.  Dr. Boucher did not address the impact of varicose 
veins on the veteran's demise, and the appellant testified 
that she has not brought the matter up with any physician.  
Dr. Woolger's January 2005 opinion does not support her 
claim.  The Board notes that at one point the appellant 
argued that the autopsy included findings of vascular 
abnormalities, implying that varicose veins played a role in 
death.  The autopsy report did not, the Board points out, 
include an opinion as to which, if any, of the anatomical 
findings noted in the report caused or contributed to the 
veteran's death.

In essence, the only evidence supportive of the appellant's 
contention that varicose vein disability caused or 
contributed to the veteran's death consists of the lay 
statements of the appellant and her representative.  As 
already discussed, they are not competent to opine as to 
medical causation.  Id.

In sum, there is no evidence of Alzheimer's/Lewy body 
disease, stomach cancer, or arrythmia in service or for 
decades thereafter.  There is no competent evidence linking 
any of those disorders to service.  Finally, the 
preponderance of the competent evidence is against finding 
that the veteran's service-connected disorders in any manner 
caused or contributed substantially and materially to his 
death.  Consequently the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Her claim is denied.

II.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of [Title 38, United 
States Code] shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service[]connected. For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in [38 U.S.C.A. § 1701(3)(A)], and 
the proximate cause of the 
disability or death was-

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . 
38 U.S.C.A. § 1151.

Effective for claims received by VA on or after October 1, 
1997, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  
38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
38 C.F.R. § 3.361(c)); and

(i) VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; or 
 
(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's 
informed consent.  To determine whether there was 
informed consent, VA will consider whether the health 
care providers substantially complied with the 
requirements of [38 C.F.R. § ] 17.32.  Minor deviations 
from the requirements of [38 C.F.R. §] 17.32 that are 
immaterial under the circumstances of a case will not 
defeat a finding of informed consent. Consent may be 
express (i.e., given orally or in writing) or implied 
under the circumstances specified in [38 C.F.R. §] 
17.32(b), as in emergency situations.

38 C.F.R. § 3.361(d)(1).
 
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2). 

The appellant essentially contends that the veteran's death 
from Alzheimer's/Lewy body disease was hastened by his use of 
Lanoxin at the 0.25 milligram strength for three years.  She 
argues that VA physicians were responsible for prescribing 
Lanoxin at that dosage level, that the dosage was too high 
because Dr. Mast had instructed Dr. R.W. to prescribe Lanoxin 
at the 0.125 milligram strength.  She argues further that VA 
physicians did not properly monitor the veteran during the 
three years, allowing bradycardia, and/or other side effects 
to persist.  She contends that Dr. Mast believed the 
prolonged use of Lanoxin in the veteran's case could have 
caused his memory problems, suggesting that the Lanoxin may 
have played a role in the fatal dementia disorder itself.

To the extent the appellant argues that the use of Indocin 
prescribed by VA contributed in some manner to the 
development of stomach cancer and the need for a gastrectomy, 
as discussed in the previous section, the only competent 
medical evidence addressing the impact of Indocin on the 
veteran's stomach cancer is not supportive of the instant 
claim.  For the reasons discussed in the previous section, 
the Board concludes that the veteran's use of Indocin was 
unrelated to the development of stomach cancer, and to the 
sequence of events following the diagnosis of cancer.

Turning to the appellant's primary contention, the record 
shows the veteran was placed on Lanoxin around June 1989 by 
Dr. Mast.  Contrary to the appellant's understanding, Dr. 
Mast did not instruct Dr. R.W. to continue Lanoxin at the 
0.125 milligram strength.  Rather, Dr. Mast indicated only 
that he had started the veteran at that strength.  Dr. R.W. 
thereafter prescribed Lanoxin at the 0.25 milligram strength, 
which continued for the next three years.  While it is 
possible that Dr. R.W. prescribed the stronger dose by 
mistake, there is nothing in the record, aside from the 
speculation of the appellant and her representative, 
suggesting that the increased dosage was the result of 
anything other than Dr. R.W.'s professional medical opinion 
as to the appropriate dosage level for the veteran.  Nor is 
there any indication that the prescription was made without 
the veteran's informed consent.  Dr. Mast did not 
specifically advise against a dosage higher than 0.125 
milligrams, and the pamphlet submitted by the appellant 
(assuming it was prepared by a person with medical expertise) 
only suggests caution when prescribing a daily dose greater 
than 0.125 milligrams in the elderly.  Dr. Woolger explained 
that an appropriate dose range for Lanoxin is between 0.125 
and 0.5 milligrams.

Even assuming that Dr. R.W. mistakenly prescribed a higher 
dose of Lanoxin than intended, the prescribed dose was within 
the appropriate dosage range, and Dr. Woolger specifically 
concluded that the prescribed strength in the veteran's case 
was within the appropriate standard of care.  No physician 
(or submitted informational pamphlet) has suggested 
otherwise, including Dr. Boucher.  

The appellant also contends that improper monitoring of the 
veteran led to a delayed discovery of his intolerance to the 
drug.  The Board points out, however, that while she explains 
that symptoms such as fatigue and weakness during the three 
years should have alerted his VA physicians to Lanoxin 
intolerance, medicine clinic records no such complaints by 
the veteran, and Dr. Woolger, in her professional review of 
the claims files, did not find any complaints suggestive of 
side effects from the Lanoxin.  Although Dr. Boucher stated 
that the veteran had a history of an excessively slow heart 
rate for a number of years as a result of Lanoxin therapy, he 
clearly based his statement on history provided by the 
appellant and/or veteran, given that he apparently saw the 
veteran only once for a consultation.  The contemporary 
medical records on file do not support the allegation that 
the bradycardia existed for "years."  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (medical opinion premised upon an 
unsubstantiated account is of no probative value).  

The appellant's representative argues that the veteran's 
pulse should have been monitored more frequently.  Private 
medical records show that by June 1992 the veteran was 
bradycardic.  VA treatment records as late as September 1991 
showed that his pulse rate was 70 beats.  While his 
bradycardia clearly developed at some point between September 
1991 and June 1992, none of the records prior to June 1992 
actually document a slowed pulse rate.  The Board again 
points out that Dr. Woolger's review of the record, including 
any reported complaints for the period between September 1991 
and June 1992, did not reveal any evidence suggestive of 
Lanoxin side effects. 

In short, there is no competent evidence that the veteran's 
Lanoxin was prescribed at an inappropriate strength, or that 
he was improperly monitored while on Lanoxin.

The Board notes that Dr. Woolger believed that Lanoxin was 
not the underlying cause of the bradycardia.  Her opinion is 
undercut to some extent by private medical records submitted 
in April 2005 showing that about one week after discontinuing 
Lanoxin, the veteran's pulse rate rose to more than 60 beats, 
and never went below 60 beats at any subsequent point.  The 
Board points out, however, that Dr. Woolger also based her 
opinion on review of medical literature which was silent for 
any suggestion of a link between Lanoxin and progression of 
Alzheimer's/Lewy body disease.  This opinion is somewhat 
supported by the May 2001 VA opinion.  

In contrast, Dr. Boucher merely stated, without rationale, 
that bradycardia from the Lanoxin use hastened the 
progression of the fatal Alzheimer's disease.  The Board 
finds that Dr. Woolger's opinion still is of greater 
probative value than those of Dr. Boucher, given that it is 
based, at least in part, on medical research.  Moreover, Dr. 
Woolger essentially concluded that the pace of deterioration 
from Alzheimer's/Lewy body disease in the veteran did not 
suggest any hastening process was involved.

In any event, even if the veteran's Lanoxin resulted in 
bradycardia, and in turn hastened the progression of 
Alzheimer's/Lewy body disease, the evidence must show not 
only that the VA medical treatment caused death, but that the 
proximate cause of death was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care or 
medical treatment; or an event not reasonably foreseeable.  
Dr. Boucher did not suggest that the slowed heartbeat arose 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  The appellant's own literature suggests that 
bradycardia is a reasonably foreseeable event.  There 
consequently is no basis for granting the appellant's claim 
under 38 U.S.C.A. § 1151 on the theory that bradycardia from 
Lanoxin use caused or contributed to the veteran's death.

The appellant also argues that Dr. Mast's statements to her 
raised the possibility that the veteran's impaired cognitive 
functioning was related to Lanoxin use, suggesting a more 
direct role of the Lanoxin in the development of 
Alzheimer's/Lewy body disease.  The Board again points out 
that her account of what Dr. Mast purportedly said, filtered 
as it is through her sensibilities as a layperson, does not 
constitute competent medical evidence.  Robinette.  In any 
event, the treatment records on file show that the veteran 
actually dated the onset of his cognitive impairment to the 
period before Lanoxin was first administered, and the 
appellant admits that Dr. Mast was unaware of the existence 
of Alzheimer's/Lewy body disease when he purportedly made the 
statement.  The appellant does not contend that Dr. Mast 
suggested that any cognitive impairment from Lanoxin use 
prescribed by VA arose from any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.

In sum, the evidence as a whole does not demonstrate that the 
veteran's Lanoxin was prescribed by VA at an inappropriate 
strength, that he was improperly monitored while on Lanoxin, 
or that any cognitive impairment or bradycardia which may 
have arisen from Lanoxin use arose from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.  The Board consequently finds that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107; Gilbert.  Her claim 
is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


